Name: Regulation (EEC) No 2622/69 of the Council of 21 December 1969 amending Regulation (EEC) No 804/68 on the common organisation of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities 615 No L 328/8 Official Journal of the European Communities 30.12.69 REGULATION (EEC) No 2622/69 OF THE COUNCIL of 21 December 1969 amending Regulation (EEC) No 804/68 on the common organisation of the market in milk and milk products Whereas it does not seem appropriate to abolish, in the course of the milk year, the special national provisions mentioned in the last subparagraph of Article %2 (2) of Regulation (EEC) No 804/68 ; Whereas Article 22 (3 ) of Regulation (EEC) No 804/68 provides that until implementation of provisions adopted in pursuance of Article 27 of that Regulation, each Member State may retain for imports of butter from third countries and for deliveries from other Member States the system applicable on 30 June 1968 under Article 2 (6) of Regulation No 13/64/EEC; whereas provisions in pursuance of Article 27 concerning production and marketing of butter have not yet been adopted ; whereas Article 22 (3 ) results in a prohibition on imports which is no longer economically justified ; whereas that paragraph should be deleted with effect from 1 April 1970 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas in accordance with the provisions of Article 14 ( 1 ) of Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1398/69,2 the rates of duty in the Common Customs Tariff apply to imports of the products listed in Article 1 (a) ( 1 ) thereof until 31 December 1969 ; whereas Article 15 of that Regulation provides that until 31 December 1969 Member States shall maintain, in relation to third countries, for the products listed in Article 1 ( a ) ( 1 ), the charges having effect equivalent to customs duties, the quantitative restrictions and measures having equivalent effect, applicable at the time of entry into force of that Regulation ; Whereas, when the above-mentioned provisions were adopted, it was laid down that Community provisions for trade with third countries should be applied from 1 January 1970 for the products in question; whereas it has proved impossible to adopt these Community provisions before that date ; whereas it is consequently necessary to postpone the above-mentioned date of 31 December 1969 ; HAS ADOPTED THIS REGULATION: Article 1 In Article 14 ( 1 ) and Article 15 of Regulation (EEC) No 804/68, the words 'until the Community system referred to in the first subparagraph of Article 22 (2) is applied' shall be substituted for the words 'until 31 December 1969'. Article 2 In the second subparagraph of Article 22 (2) of Regulation (EEC) No 804/68 , the words 'until 31 March 1970' shall be substituted for the words 'until 31 December 1969'. 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 179, 21.7.1969, p. 13 . 616 Official Journal of the European Communities -  paragraph 4 of Article 22 shall become paragraph 3 . Article 3 With effect from 1 April 1970 : Article 4  paragraph 3 of Article 22 of Regulation (EEC) No 804/68 shall be deleted ; This Regulation shall enter into force on 1 January 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1969 . For the Council The President P. LARDINOIS